Citation Nr: 1233276	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  03-04 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for PTSD from May 21, 2002. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which continued a previously assigned 30 percent rating for PTSD. 

In August 2004 the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington, DC for further development. 

In a March 2006 rating decision, the AMC increased the rating for the Veteran's PTSD to 50 percent, effective May 21, 2002.  Thereafter, in October 2006 and April 2009, the Board again remanded this case to the RO via the AMC for further evidentiary development. 

In a March 2011 decision and remand, the Board granted a 50 percent rating for PTSD for the time period prior to May 21, 2002 and remanded the claim for a rating in excess of 50 percent for PTSD for the time period from May 21, 2002 for additional development.  A November 2011 rating decision implemented the Board's March 2011 decision, awarding a 50 percent rating for PTSD, effective March 23, 2001, the date the Veteran's claim for an increased rating for PTSD was received.  Although, in March 2012 correspondence, the Veteran and his representative indicated that they disagreed with the 50 percent rating assigned from March 23, 2001, as implemented by the November 2011 rating decision, the appeal period from March 23, 2001 to May 21, 2002 has already been appealed and adjudicated by the Board in March 2011.  Therefore, the matter currently before the Board is entitlement to a rating in excess of 50 percent for PTSD for the time period from May 21, 2002.

In March 2012, the Board remanded the claim to schedule the Veteran for a Travel Board hearing.  

In July 2012, the Veteran testified at the local RO (Travel Board) before the undersigned Veterans Law Judge; a transcript of that hearing is of record.   

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claim.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. §  3.159(c)(4).

The Board notes that in April 2009, the Board remanded the Veteran's claim, in part, to obtain a copy of the Social Security Administration (SSA) decision and the underlying records upon which his award for SSA disability benefits was based.  In November 2009 correspondence sent to the Honorable John D. Rockefeller, the AMC reported that it was in the process of obtaining evidence from SSA.  In subsequent correspondence dated in November 2009, the Veteran requested that VA re-submit the request for records from SSA.  Additionally, in November 2011 correspondence, the Veteran's representative reported that the Veteran has been on SSA disability since 1999.  During his July 2012 Travel Board hearing, the Veteran indicated that he stopped working in 2002 related to his PTSD symptoms.  To date, SSA records have not been associated with the claims file or Virtual VA eFolder and the record is not clear as to what extent VA requested such records.  The Court has long held that the duty to assist includes requesting information and records from the Social Security Administration which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration , including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records determining his entitlement to Social Security benefits must be requested.

In August 2012, the Veteran's representative submitted group therapy medical records from the Morgantown Vet Center dated from March 2010 to April 2012.  The record reflects that, in addition to group therapy, the Veteran receives individual therapy at the Clarksburg VA Medical Center (VAMC); however, the last dated individual therapy note is from November 2011.  February 2012 correspondence from Wedgewood Family Practice & Psychiatry Associates, Inc. indicated that the Veteran was receiving ongoing treatment; however, the last dated treatment record associated with the claims file was dated in February 2007.  Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. §  5103A(b), (c); 38 C.F.R. § 3.159(b) and (e)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

The evidence indicates that the Veteran's symptoms of PTSD may have increased in severity since his last VA examination in November 2011.  For example, the Veteran believed that his emotional symptoms had worsened as was reported on the February 2012 psychological assessment by Dr. W.C.  During this time, Dr. W.C. also assigned a Global Assessment of Functioning (GAF) score of 43, which was significantly less than the GAF score of 55 assigned on the November 2011 VA examination.  

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)). Given the above evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected back disability is triggered.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2011). 

The United States Court of Appeals for Veterans Claims (Court) has held that TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the veteran has satisfied each of these requirements.  His inferred claim for TDIU must be decided as part of the appeal of the rating for his PTSD.  Rice, supra. 

During his July 2012 Travel Board hearing, the Veteran indicated that he stopped working in 2002 related to his PTSD.  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service connected disabilities, in combination, would be sufficient to preclude gainful employment.

The Veteran's percentage ratings do not currently meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a) (2011).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Additionally, the Board notes that following the issuance of the November 2011 supplemental statement of the case, the Veteran's representative submitted February 2012 correspondence from Wedgewood Family Practice & Psychiatry Associates, Inc. and a February 2012 psychological assessment from Dr. W.C. without a waiver of initial AOJ consideration. 38 C.F.R. § 20.1204 (2011).  On remand, the AOJ must consider this evidence in the first instance with respect to the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Clarksburg VA Medical Center since November 2011 or any other VA medical facility that may have treated the Veteran for PTSD and associate those documents either with the claims file or the Virtual VA eFolder.  

2.  The AOJ should ask the Veteran to complete authorizations for VA to obtain all records of his treatment for PTSD from Wedgewood Family Practice & Psychiatry Associates, Inc since February 2007.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

3.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented in the claims file.

The Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claim, and he should be notified to submit any additional records that are in his possession.  All such notification must be documented in the claims file.

4.  After the completion of numbers 1 through 3 above, the Veteran should be scheduled for a psychiatric examination.  The examiner should review the Veteran's physical and Virtual VA claims file prior to the examination, and should note that such review occurred in the examination report.  

The examiner should report the severity of all signs and symptoms of the service-connected psychiatric disability describe the impact of the disability on occupational and social functioning, provide a Global Assessment of Functioning score.

Thereafter, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (PTSD, tinnitus, type II diabetes mellitus, erectile dysfunction, and bilateral hearing loss), combined, would preclude gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner should provide the reasons and bases for all opinions in the examination report. 

5.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

6.  If, after completion of the above instructions, the Veteran's percentage ratings do not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b). 

If any benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should issue a supplemental statement of the case to include consideration of February 2012 correspondence from Wedgewood Family Practice & Psychiatry Associates, Inc. and February 2012 psychological assessment from Dr. C.W. before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


